       Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 1 of 29



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

GUADALUPE LOCKE                             §
    Plaintiff,                              §
                                            §
vs.                                         §             CV:
                                            §
                                            §
PENSKE TRUCK LEASING CO., L.P.              §
    Defendant.                              §



      DEFENDANT PENSKE TRUCK LEASING CO., L.P.'S NOTICE OF REMOVAL


TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Defendant Penske Truck Leasing Co., L.P. (improperly named "Penske

Truck Leasing) and files this its Notice of Removal and would respectfully show this Honorable

Court as follows:


                                                I.

                                      INTRODUCTION

         1.     Plaintiff Guadalupe Locke is an individual resident of McLennan County, Texas

and maintains a Texas Driver's License.

         2.     Defendant Penske Truck Leasing Co., L.P. is a Delaware limited partnership with

its headquarters and principal place of business in Berks County, Pennsylvania at 2675

Morgantown Road, Reading, Pennsylvania 19607. It is a citizen of the states of Pennsylvania

and Delaware.

         3.     On or about August 26, 2019, an action was commenced in the 170th Judicial

District Court in McLennan County, Texas in Cause No. 2019-3021-4, styled Guadalupe Locke


NOTICE OF REMOVAL                                                                       PAGE 1
D/1011200vI
       Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 2 of 29



v. Penske Truck Leasing. Defendant was served with a copy of Plaintiff's Original Petition on or

about September 6, 2019. Defendant filed its Original Answer, General Denial and Affirmative

Defenses on September 26, 2019, and Plaintiff was served with a copy of the Answer forthwith.

This Notice of Removal is filed within thirty days of service of Plaintiffs' Original Petition and is

timely filed pursuant to 28 U.S.C. §1446(b). Plaintiff filed its petition on August 26, 2019.

        4.     On or about March 22, 2018, Plaintiff was working for Southeastern Freight

Lines, driving a 53-foot trailer rented from Defendant. When Plaintiff attempted to raise the

trailer door, it got stuck. Thereafter, Plaintiff attempted to pull the trailer further up, the door

remained stuck, causing Plaintiff to suffer injuries to his right shoulder. Plaintiff brought this

lawsuit against alleging negligence and respondeat superior against Defendant. This case is

removable to federal court because of diversity jurisdiction.

                                                 II.

                                    BASIS FOR REMOVAL

        5.     Removal is proper because there is complete diversity between the parties. See 28

U.S.C. §1332(a). Plaintiff is an individual with his primary residence in the State of Texas

located in McLennan County, Texas. Defendant Penske Truck Leasing Co., L.P. is a Delaware

limited partnership with its headquarters and principal place of business in Berks County,

Pennsylvania at 2675 Morgantown Road, Reading, Pennsylvania 19607. Defendant Penske

Truck Leasing Co., L.P. is a citizen of the states of Pennsylvania and Delaware. This is a civil

action between citizens of different states with an amount in controversy that exceeds

$75,000.00. This court therefore has original jurisdiction pursuant to 28 U.S.C. §1332 and this

suit may be removed to this court by Defendant pursuant to the provisions of 28 U.S.C. §1441.

        6.     District courts "shall have original jurisdiction of all civil actions where the matter

in controversy exceeds the sum or value of $75,000, exclusive of interest and costs and is

NOTICE OF REMOVAL                                                                             PAGE 2
D/1011200v1
       Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 3 of 29



between citizens of different states." 28 U.S.C. §1332(a)(1). In order to determine the

citizenship of a natural person, the courts look at the domicile of the party which includes the

state of residence of the party and the party's intent to remain in the state permanently. See

Acridge v. Evangelical Lutheran Good Samaritan Soc         334 F.3d 444, 447-448 (5th Cir. 2003).

Additionally, the courts have stated, "in determining a litigant's domicile, the court must address

a variety of factors. No single factor is determinative. The court should look to all evidence

shedding light on the litigant's intention to establish domicile. The factors may include the

places where the litigant exercises civil and political rights, pays taxes, owns real and personal

property, has driver's and other licenses, maintains bank accounts, belongs to clubs and

churches, has places of business or employment, and maintains a home for his family." Coury v.

Prot, 85 F.3d 244, 251 (5th Cir. 1996); see also Acridge v. Evangelical Lutheran Good Samaritan

Soc 'y, 334 F.3d 444 at 448. Also, a party's statement of intent is relevant to the court's

detettnination of domicile, but garners little weight if it conflicts with objective facts. Coury v.

Prot, 85 F.3d 244 at 251. Further, a corporation is considered to be a citizen of both its state of

incorporation and its principal place of business. See Ill. Cent. Gulf R.R. Co. v. Pargas, Inc., 706

F.2d 633, 637 (5th Cir. 1983).

         7.    Pursuant to Plaintiff's Original Petition, and upon information and belief, the

Plaintiff is an individual resident of McLennan County, Texas. Plaintiff's primary residence is in

the State of Texas located in McLennan County, Texas. Defendant Penske Truck Leasing Co.,

L.P. is a Delaware limited partnership with its headquarters and principal place of business in

Berks County, Pennsylvania at 2675 Morgantown Road, Reading, Pennsylvania 19607. There

is complete diversity between the parties to this lawsuit and removal is appropriate under 28

U.S.C. §1332(a).



NOTICE OF REMOVAL                                                                            PAGE 3
D/1011200v1
       Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 4 of 29



        8.     Upon information and belief, the amount in controversy in this action exceeds

$75,000.00 exclusive of interest and costs. In his Original Petition, Plaintiff alleges that this civil

action exceeds $200,000.00 but not more than $1,000,000.00. Plaintiff also seeks to recover the

following damages:

        a.     Reasonable medical care and expenses incurred in the past;

        b.     Reasonable medical care and expenses which will, in all probability, be incurred

                in the future;

        c.      Physical pain and suffering in the past;

        d.      Physical pain and suffering which will, in all probability, be incurred in future;

        e.      Physical impairment in the past;

        f.      Physical impairment which, in all probability, will be suffered in the future;

        g.      Loss of earning capacity incurred in the past; and

        h.      Loss of earning capacity which will, in all probability, be incurred in the future.

        9.      Venue is proper in this district and division under 28 U.S.C. §1441(a) for the

same reason that Plaintiff's Original Petition was filed in McLennan County, Texas, which is

within the Waco Division of the United States District Court for the Western District of Texas.

        10.     In filing this Notice of Removal, Defendant does not waive and expressly reserves

all objections and defenses which they may have under Rule 12(b) of the FEDERAL RULES OF

CIVIL PROCEDURE and any other rules applicable to this action.

        11.     Defendant will promptly file a copy of this Notice of Removal with the clerk of

the state court where the action has been pending.




NOTICE OF REMOVAL                                                                                PAGE 4
D/1011200v1
       Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 5 of 29



          12.   All pleadings, process, orders, and other filings in the state court action will be

attached to this notice as required by 28 U.S.C. §1446(a). Please see Exhibit "A" attached

herein.

                                                 III.

                                             PRAYER

          WHEREFORE, PREMISES CONSIDERED, Defendant respectfully requests that this

matter be removed to federal court and for such other and further relief, both at law and in

equity, to which this Defendant is justly entitled.


                                               Respectfully submitted,



                                               By:       /s/ William F. Allred
                                                        WILLIAM F. ALLRED
                                                        Texas Bar No.: 01104550
                                                        AMY AGNEW
                                                        Texas Bar No.: 24048325

                                               COOPER & SCULLY, P.C.
                                               Founders Square
                                               900 Jackson Street, Suite 100
                                               Dallas, Texas 75202
                                               Phone: (214) 712-9500
                                               Fax: (214) 712-9540

                                               ATTORNEYS FOR DEFENDANT




NOTICE OF REMOVAL                                                                           PAGE 5
D/1011200v1
       Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 6 of 29




                               CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing was mailed via certified
mail, return receipt requested to the following attorney(s) of record on this the 3rd day of
October, 2019.

        Christopher W. Bennett
        LAW OFFICES OF ZIMMERMAN, COTNER, LEJEUNE, RESSETAR & BENNETT
        3501 West Waco Drive
        Waco, Texas 76710




                                                           /s/ William F. Allred

                                                           WILLIAM F. ALLRED




NOTICE OF REMOVAL                                                                        PAGE 6
D/1011200v1
Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 7 of 29




                     EXHIBIT "A"
      Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 8 of 29



                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

GUADALUPE LOCKE                         §
    Plaintiff,                          §
                                        §
vs.                                     §             CV:
                                        §
                                        §
PENSKE TRUCK LEASING CO., L.P.          §
    Defendant.                          §


      INDEX OF ATTACHED STATE COURT PLEADINGS AND FILING DATES


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

1.    Plaintiff's Original Petition                                       08/26/2019

2.    Request for Issuance                                                 08/29/2019

3.    Citation                                                             08/29/2019

4.    Affidavit of Service                                                 09/10/2019

5.    Defendant's Original Answer, General Denial and Affirmative Defenses 09/26/2019




INDEX OF ATTACHED STATE COURT PLEADINGS AND FILING DATES                          PAGE 1
D/1011288v1
Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 9 of 29




                     EXHIBIT "1"
                 Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 10 of 29
                                                                      FILED NicheIle Maddison
                                                                                     MCLENNAN COUNTY
                                                                                     8/26/2019 9:28 AM
                                                   2019-3021-4                       JON R. GIMBLE
                                          NO.                                        DISTRICT CLERK


                GUADALUPE LOCKE                                        IN THE DISTRICT COURT OF
                  Plaintiff,

                V.                                                    MCLENNAN COUNTY, TEXAS

                PENSKE TRUCK LEASING
                                                                        170TH
                  Defendant.                                                     JUDICIAL DISTRICT



                                       PLAINTIFF'S ORIGINAL PETITION



             To THE HONORABLE JUDGE OF SAID COURT:

                     NOW COMES Guadalupe Locke, hereinafter referred to as Plaintiff, complaining

             of and about Penske Truck Leasing or whomever owned and maintained the truck

             described herein, Defendants herein, who were acting in conformity with the allegations

             in this Petition and for cause of action show unto the Court the following:

                                      DISCOVERY CONTROL PLAN LEVEL

                        1.   Plaintiff intends that discovery be conducted under Discovery Level 2 of

             the Texas Rules of Civil Procedure,

                                              PARTIES AND SERVICE

                     2,      Plaintiff is an individual residing in McLennan County, Texas. The last

             three (3) digits of Plaintiff's driver's license number are 707. The last three (3) digits of

             Plaintiff's Social Security number are 883.

                        3.   Defendant Penske Truck Leasing is a foreign for-profit company and is




Copy from re:SearchTX
                 Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 11 of 29




             sued under its assumed name pursuant to Rule 28 of the Texas Rules of Civil Procedure,

             Defendant is authorized to do business in the state of Texas and may be served with

             process pursuant to TEX. Bus. ORG. CODE §5.255 by serving its registered agent

             Corporation Service Company dba CSC — Lawyers Incorporating Service Company, 211

             E. 7th Street, Suite 620, Austin, Texas 78701. Service of said Defendant as described above

             can be effected by personal delivery or certified mail, return receipt requested.

                                          JURISDICTION AND VENUE

                      4.   All conditions precedent have been met or occurred.

                      5.   The subject matter in controversy is within the jurisdictional limits of this

             Court.

                      6.   Plaintiff seeks monetary relief over $200,000 but not more than $1,000,000.

                      7.   This Court has jurisdiction over Defendant because they purposefully

             availed themselves of the privilege of conducting activities in the State of Texas and

             established minimum contacts sufficient to confer jurisdiction over said Defendant, and

             the assumption of jurisdiction over Defendant will not offend traditional notions of fair

             play and substantial justice and is consistent with the constitutional requirements of due

             process.

                      8,   Plaintiff would show that Defendant had continuous and systematic

             contacts with the State of Texas sufficient to establish general jurisdiction.

                      9.   Plaintiff would also show that the cause of action arose from or relates to




Copy from re:SearchTX
                Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 12 of 29




             the contacts of Defendant to the state of Texas, thereby conferring specific jurisdiction

             with respect to Defendant.

                    10,    Venue in McLennan County is proper in this cause under TEX. Civ. PRAC.

             & REM. CODE § 15.002(a)(1) because all or a substantial part of the events or omissions

             giving rise to this lawsuit occurred in McLennan County.

                                                        FACTS

                    11.    On or about March 22, 2018, Plaintiff was working for Southwestern Freight

             Lines, driving a 53-foot trailer that had been rented from Defendant. When Plaintiff

             attempted to raise the trailer door, the door got stuck approximately halfway up. When

             Plaintiff attempted to pull the trailer further up, the door remained stuck, causing

             Plaintiff to suffer a severe injury to his right shoulder.

                        PLAINTIFF'S CLAIM OF NEGLIGENCE AGAINST DEFENDANT

                    12.    Defendant had a duty to exercise the degree of care that a reasonably careful

             person would use to avoid harm to others under circumstances similar to those described

             herein.

                    13.    The personal injuries of Plaintiff were proximately caused by Defendant's

             negligent, careless and reckless disregard of said duty.

                    14.    The negligent, careless and reckless disregard of duty of Defendant

             consisted of, but is not limited to, Defendant's failure to properly maintain the trailer.

                    15.    In addition, and in the alternative, Defendant owned and/or controlled the




Copy from re:SearchTX
                 Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 13 of 29



             trailer at all times material hereto. Defendant knew or should have known of the danger

             created by the door not properly opening. The condition presented an unreasonable risk of

             harm to Plaintiff. Defendant failed to make the condition reasonably safe and failed to

             provide Plaintiff with an adequate warning of the condition.

                    16.    Each of such acts and omissions by Defendant, singularly or in combination

             with others, constituted negligence which proximately caused the collision and the

             personal injuries which Plaintiff suffered.

                                           RESPONDEAT SUPERIOR

                    17.    At all relevant times, Defendant's employees were acting in the course and

             scope of their employment with Defendant. Under the doctrine of respondeat superior,

             Defendant is thereby liable for the negligence of their employees,

                                            PLAINTIFF'S DAMAGES

                    18.    As a direct and proximate result of the occurrence made the basis of this

             lawsuit, Plaintiff was caused to suffer personal injuries, and to incur the following

             damages:

                        a. Reasonable medical care and expenses in the past. These expenses were

                           incurred by Plaintiff for the necessary care and treatment of the injuries

                           resulting from the accident complained of herein and such charges are

                           reasonable and were usual and customary charges for such services in the

                           Texas counties in which they were incurred;




Copy from re:SearchTX
                 Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 14 of 29




                        b. Reasonable and necessary medical care and expenses which will, in all

                           probability, be incurred in the future;

                        c. Physical pain and suffering in the past;

                        d. Physical pain and suffering which will, in all probability, be incurred in the

                           future;

                        e. Physical impairment in the past;

                        f. Physical impairment which, in all probability, will be suffered in the future;

                        g. Loss of earning capacity incurred in the past; and,

                        h. Loss of earning capacity which will, in all probability, be incurred in the

                           future.

                                                      PRAYER

                    WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that

             Defendant be cited to appear and answer herein, and that upon a final hearing of the

             cause, judgment be entered for Plaintiff against Defendant for damages in an amount

             within the jurisdictional limits of this Court; together with pre-judgment interest at the

             maximum rate allowed by law; post-judgment interest at the legal rate, costs of court;

             and, such other and further relief to which Plaintiff may be entitled at law or in equity.




                                                          5



Copy from re:SearchTX
                 Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 15 of 29




                                               Respectfully submitted,

                                               LAW OFFICES OF ZIMMERMAN, COTNER,
                                               LEJELTNE, RESSETAR & BENNETT
                                               A Professional Corporation
                                               3501 West Waco Drive
                                               Waco, Texas 76710
                                               (254) 752-9688
                                               (254) 752-9680 (fax)



                                               BY:
                                                  CHRISTOPHER W. BENNETT
                                                  State Bar No. 24069367
                                                  cbennett@zlawhelp.com

                                               ATTORNEYS FOR PLAINTIFF




                                                -6-



Copy from re:SearchTX
Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 16 of 29




                      EXHIBIT "2"
                       Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 17 of 29
                                                                            FILED Nichelle Maddison
                                                                                                 MCLENNAN COUNTY
                                                                                                 8/29/2019 4:26 PM
                                                                                                 JON R. GIMBLE
                                                                                                 DISTRICT CLERK
  ATTORNEYS AT LAW                                                                                                     P.O. BOX SS
                                                THE ZIMMERMAN LAW FIRM                                          WACO, TEXAS 76703
  MICHAEL A. ZIMMERMAN
                                            ZIMMERMAN, ZIMMERMAN, COTNER, & LeJEUNE                         3501 WEST WACO DRIVE
  ROBERT W COINER
                                                    A Professional Corporation                                   WACO, TEXAS 76710
  JOHN B. LEJEUNE
                                                                                                           TELEPHONE (254) 752-96
  J. D. RESSETAR
  CHRIS Ikr. BENNETT                                                                                        FACSIMILE (254) 752-9680
  OF COUNSEL ,                                                                                                WWW: Z.Z,CYLAW.COM
  RODGER M. ZIMMERMAN                                                                          .7214AINATIWIMMER.MANLAWFIRM.COM

                                                 REQUEST FOR ISSUANCE
                                           2019-3021-4
              CAUSE NUMBER:                                                   DATE: 08/22/19

              PERSON TO BE SERVED: Penske Truck Leasing by serving its Registered Agent: Corporation Service
              Company d/b/a CSC — Lawyers Incorporating Service Company

              ADDRESS TO SERVE: 211 E. 7th Street. Suite 620. Austin. Texas 78701

              FEES PAID BY: CHECK              CASH       DEBIT           OATH       CREDIT CARD          OTHER X
               (INCLUDES PROCESSING FEE)

              ISSUANCE:

              CITATION X

              NOTICE OF HEARING/CONTEMPT (CIRCLE)
              TRO

              PROTECTIVE ORDER

               WRIT OF (SPECIFY)

               OTHER (SPECIFY)

               SERVICE:

               DELIVER TO ATTORNEY                                        X

               DELIVER TO CONSTABLE

               DELIVER TO PRIVATE PROCESS SERVER
                                                              (SPECIFY)

               DELIVER TO SHERIFF

               REQUESTED BY:

               (PLEASE PRINT)
               By: Julie Neal

               FIRM The Zimmerman Law Firm

               CONTACT NO. (254) 752-9688




Copy from re:SearchTX
Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 18 of 29




                      EXHIBIT "3"
                  Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 19 of 29

                                                                                                                           FILED
                                                                                                              MCLENNAN COUNTY
                                                                                                                 9/10/2019 6:41 PM
  CITATION                                                                                           PAPER# 1     JON R. GIMBLE
                                                                                                     ATTN?       DISTRICT CLERK
  THE STATE or TEXAS
                                                                                                              NicheIle Maddison
  Cause No 2619-3021-4
                                                               11
  TO: PENSKE TRUCK LEASING, A FOREIGN FOR-PROFIT corp., , DEFENDANT          SERVING ITS
  REGISTERED. AGENT, CORPORATION SERVICE-,OONITANY DEA CSC-LAWYERS INCORPORATING SERVICE
  COMPANY, AT 211 E. 7TH.STREET, SUITE 620, AUSTIN, TEXAS' 78701

   GREETINft
                                                     . .                          1. ..
  YOU ARE HEREBY. COMMANDED to appea;rb03               . :ft the Honorable DistrietCdurt below, of McLennan County, Texas,
  at the Courthanse of said colir4y located at $01 WaShington Avenue in:141:,4     , co; `Texas, by filing a Written answer with
  the Clerk .of the courti at or before ,1:0 o'clock A.M. of the Monday next aft4TIPIti exPiratiOnot twenty days, after the date
  of service of this citation, to the pleading described below, in the cause rnlinber described below bathe docket of said
  court,. end styled,
                                                     i
  PARTIES TO THIS ACTION ARE:

   GUADALUPE LOCKE                                                                        Plaint .

   VS.

   PENSKE TRUCK- LEASING, A FOREIGN FOR-PROFIT COMPANY                                    Defendant -

   Court: 170TH 1#TDICIAL DISTRICT'       •
   Pleading: PLAti-mrs !ORIGINAL PETITION
   Pleading File Date:: AUGUST 26, 2019
   Cause No: 2019-S-021-4.

                                                             NOTICE

           You have beenisued. You may employ .an attorney. If you or year attorney- 4.0e4. not file a written
   answer with the clerk who issued this citation by 10:00 a.ut, on the..;4Tonday next: following the expiration of
   twenty days after yoU,' were served this citation and the: above pleading, a default judgment Way be taken
   against you.                                                                   .
                                                                             ; .i
   The officer executing this citation Shall promptly-serve the same according to requirements of law, and the mandates
   hereof, and make due return as the Jaw directs:

   ISSUED AND GIVEN' 'UNDER MY HAND AND SEAL OF-OFFICE, at Waco, 'McLennan Comity, Texas.
   Issue Date;- AUGUST 29, 2019.
                                                               •                        .
   CHRISTOPHER W. BENNETT                          Jon R. Gimhie, District Clerk • • •
   3601 WEST WACO DRIVE.                           501 Washington Ave, Suite 300 :Nrizielt.:,„
   WACO, TEXAS 76710 '                             Waco McLennan C'' untY, T s
                                                                          •
   Attorney for Plaintiff                                                              •- •
                                                   By:     k                /WV              • De7Puty
                                                                 AIGE .EDMUNDSON             :.1
                                                                                            •. • .

                                                                                                     t   •




Copy from re:SearchTX
Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 20 of 29




                      EXHIBIT "4"
                  Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 21 of 29

                                                                                                                            FILED
                                                                                                              MCLENNAN COUNTY
                                                                                                                  911012019 6:41 PM
   CITATION                                                                                      RAPER# 1          JON R. GIMBLE
                                                                                                                 DISTRICT CLERK
   THE STATE OF TEXAS
                                                                                                             Nichelle Maddison
   Cause No: 2019-3021-4

   TO: PENSKE TRUCK LEASING, A FOREIGN FOR-PROFIT COMPANY, DEFENDANT - BY SERVING. ITS
   REGISTERED AGENT, CORPORATION SERVICE COMPANY DBA CSC-LAWYERS INCORPORATING SERVICE
   COMPANY, AT 211 E. 7TH STREET, SUITE 620, AUSTIN; TEXAS: 78701
                                                                71,


   GREE'TINCIS:
                           1

   YOU ARE HEREBY COMMANDED to appear before the Honorable DistriCourt below, of IVIcLennan County, Texas,
   at the Courthouse of said Cotinty located at 501 Washington Avenue in Waco; Texas, by filing a 'written answer with
   the Clerk of the Court, at or before 10 o'clock A.M. of the Monday text afterl'the expiration of twenty days after the date
   of service of this citation, to the pleading described below, in the cause number described below on 'the docket of said
   court, and styled,                                                                =

   PARTIES TO THIS ACTION ARE:

   GUADALUPE LOCKE                                                                       Plaintiff.

   V.S.

   PENSKE TRUCK LEASING, A FOREIGN FOR-PROFIT COMPANY                                    Defendant

   Court: 170TH JUDICIAL DISTRICT
   Pleading: PLAINTIFFS ORIGINA_L PETITION
   Pleading File Date:. AUGUST 26, 2019
   Cause No: 2019-3021-4

                                                             NOTICE

          You have been isued. You may employ ,an attorney: If you or your attorney dOes not file a written
    answer with the clerk: who issued this citation by 10:00 a. m-: on the-:Monday next: following the expiration of
    twenty days after yoU were served this citation and the above pleading, a default judgMent may be taken
    against you.

    The officer executing this citation shall promptly serve the same accordiniito requirements of law, and the mandates
    hereof, and make due. return as the law directs.

    ISSUED AND GIVEN 'UNDER. MY HAND AND SEAL OF OFFICE, at Waco, McLennan County, Texas.
    Issue Data; AUGUST 29, 2019.

    CHRISTOPHER W. BENNETT                                          Jon R. Gimble, District Clerk        „
    3501 WEST WACO DRIVE                                            501 Washington Ave., Suite 300 Ai'lliegf,"
    WACO, TEXAS 76710 ;                                             Wac McLennan C linty', Texas 76701,
    Attorney for Plaintiff
                                                                     By:
                                                                                   AIGE EDMUNDSON




Copy from re:SearchTX
                   Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 22 of 29



                                                    RETURN OF SERVICE

   Style: GUADALUPE LOCK_E VS. PENSKE TRUCK LEASING, A FOREIGN FOR-PROFIT COMPANY
   Cause No: 2019-30214
   Court: 170TH. JUDICIAL DISTRICT
   Paper#: 1.
   Pleading: PLAINTIFF'S ORIGINAL PETITION


   Came to hand on tht           day of                       , 20      at        o'clock           M, and executed on the

   day of                                 20             by delivering to the party designated in the citation, to-wit:




   at           o'clock 14; in person, a true copy of this citation with a true and correct copy of the pleading attached

   thereto, having first endorsed on such copy of said citation the date of delivery,
                                                                                                ?leA A OMNI
   FEES: Serving one (1) cOpy

   Total $                                                                                                        County, Texas
                              NO SHERIFF OR. CONSTABLE
                                  FEES .{C'{h                         By



   NOT EXECUTED FOR THE FOLLOWING REASONS

   amt having attempted oh.


    "My name is                                (First)                (Middle)                                      (Last), my

    date of birth is                                                 , and my address is



    I declare under penalty of perjury that the foregoing is true and correct. Executed in                         County, State

    of Texas, on the             day of                               (Month)              (Year)

                                                                                                     (Signature) Declarant"




Copy from re:SearchTX
                  Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 23 of 29




                                               AFFIDAVIT OF SERVICE
                               170th Judicial District Court of MCLENNAN County, Texas
                                                             Cause No. 2019-3021-4




        Guadalupe Locke


            vs.


        Penske Truck Leasing




          Came to hand on September 3, 2019, at 11:28 AM.

          And executed at the address of 211 E. 7th Street, Suite 620, AUSTIN, TX 78701 within County, Texas on September
          6. 2019 at 11:45 AM, by delivering to. the within named:

            Penske Truck Leasing by serving its Registered Agent, Corporation Service Company dba
                                CSC-Lawyers Incorporating Service Company

          by personally delivering true copies of this Citation; Plaintiffs Original Petition to Alex Entrekin , Agent For Service
          Of Process, having first endorsed on such copy the date of delivery.

          1 am. competent to make this oath; I am not less than. [8 years of age, I am-not a party to the above-referenced cause, I
          have not been convicted of a felony or a crime involving moral turpitude, and I am not interested in the outcome of
          the above-referenced cause. I have personal knowledge of the facts set forth in the foregoing affidavit and declare
          that the statements therein contained are true, correct and within my personal knowledge.


          My name is Jared Tyrel. Stanfield, my date of birth is August 12, 1986, and my address is 100 West Trail, Spiccwood,        Texas
          78669. I declare under penalty of perjury that the foregoing is true and correct.

          Executed inth,‘,..)\--,              County, State tit                     on the         day of                    2019.


                                                             (Declarant)
            red Tyrel Starri   l.-13309: tire. 1(0 1 /2019


                                                                                              Zimmerman, Zimmerman. Comer, Leleune & Ressetar
                                                                                                                             Job ID: 1002235




                                                                                                               Service Fee: $60i tV
                                                                                                               Witness Fee: $




Copy from re:SearchTX
Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 24 of 29




                      EXHIBIT "5"
     Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 25 of 29
                                                                               FILED
                                                                               MCLENNAN COUNTY
                                                                               9/26/2019 10:58 AM
                                                                               JON R. GIMBLE
                                                                               DISTRICT CLERK
                                   CAUSE NO. 2019-3021-4                       Dana Shane

GUADALUPE LOCKE                                          IN THE DISTRICT COURT OF

V.                                                       170TH JUDICIAL DISTRICT

PENSKE TRUCK LEASING CO, L.P.                             MCLENNAN COUNTY, TEXAS



      DEFENDANT PENSKEY TRUCK LEASING CO., L.P.'S ORIGINAL ANSWER
              GENERAL DENIAL AND AFFIRMATIVE DEFENSES


TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Penske Truck Leasing Co., L,P., incorrectly named as Penske Truck

Leasing (hereinafter "Penske"), the Defendant in the above-styled and numbered cause, and files

this its Original Answer, General Denial and Affirmative Defenses, and would respectfully state

and show this Court as follows:

                                                I.

                                      GENERAL DENIAL

        Pursuant to the TEXAS RULES OF CIVIL PROCEDURE 92, Defendant Penske hereby denies

each and every, all and singular, the material allegations contained in Plaintiffs Original

Petition, an demands that Plaintiff be required to prove his allegations by a preponderance of the

evidence and as required by law.

                                                IL

                                   AFFIRMATIVE DEFENSES

        Pleading further, if necessary, and in the affirmative, Defendant Penske alleges that the

injuries and damages sought by the Plaintiff were caused, in whole or in part, by the negligence

of Plaintiff or third-parties over whom this defendant had no right of or actual control.



DEFENDANT PENSKE TRUCK LEASING CO, L.P,'S ORIGINAL ANSWER,
GENERAL DENIAL AND AFFIRMATIVE DEFENSES                                                      Page 1
D/1011190v1
   Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 26 of 29




       Pleading further, if necessary, and in the affirmative, Defendant Penske would show that

the alleged occurrence made the basis of this lawsuit was the result of circumstances and/or

events that were not of Defendant Penske's own creation. Further, Penske had no control over

the use of the trailer door. Defendant Penske would further show it acted just as a similarly

situated reasonable company would have acted under the same or similar circumstances

surrounding the matters made the basis of this lawsuit.

       Pleading further, if necessary, and in the affirmative, Defendant Penske hereby gives

actual notice to the Plaintiff, that any and all documents produced during discovery may be used

against Plaintiff, if any, at any pre-trial proceeding and/or trial of this matter without the

necessity of authenticating the document. This notice is given pursuant to Rule 193.7 of the

TEXAS RULES OF CIVIL PROCEDURE,

       Defendant Penske further pleads that the injuries plead by the Plaintiff were caused in,

whole or in part, by superseding and/or intervening causes, including pre-existing conditions

and/or injuries and subsequently occurring injuries and/or conditions. Defendant Penske further

pleads that the Plaintiff failed to exercise that degree of care and caution which would have been

exercised by a person of ordinary prudence under the same or similar circumstances and such

conduct was negligence which was the direct and proximate cause of the accident in question

and the alleged injuries and damages; or, alternatively, was a direct and proximate cause of the

injuries and the damages, if any.

        Answering further, and in the affirmative, Defendant Penske asserts the doctrine of

comparative causation as set forth in Chapter 33, of the TEXAS CIVIL PRACTICE & REMEDIES

CODE, which may bar any recovery by the Plaintiff, or may in the alternative reduce the amount

of recovery by the Plaintiff based on the Plaintiff's own percentage of fault.


DEFENDANT PENSKE TRUCK LEASING CO. L.P.'S ORIGINAL ANSWER,
GENERAL DENIAL AND AFFIRMATIVE DEFENSES                                                     Page 2
D/1011190v1
   Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 27 of 29




       By way of further answer, Defendant Penske hereby gives actual notice to the Plaintiff,

that any and all documents produced during discovery may be used against the Plaintiff, if any,

at any pre-trial proceeding and/or trial of this matter without the necessity of authenticating the

document. This notice is given pursuant to Rule 193.7 of the TEXAS RULES OF CIVIL

PROCEDURE,

       Defendant Penske also invokes § 18.091 of the TEXAS CIVIL PRACTICES & REMEDIES

CODE and requests that to the extent the Plaintiff seeks recovery for loss of earnings, loss of

earning capacity, loss of contributions of a pecuniary value, or a loss of inheritance, that the

evidence to prove such loss must be presented in the form of a net loss after reduction for income

tax payments or unpaid tax liability, Defendant Penske further requests that the Court instruct

the jury as to whether any recovery for compensatory damages sought by the Plaintiff is subject

to federal income taxes.

        Answering further and in the affirmative, Defendant Penske invokes § 41.0105 of the

TEXAS CIVIL PRACTICE & REMEDIES CODE concerning Plaintiff's claim for the recovery of health

care expenses and other related damages, past and future.

        Defendant Penske further alleges that the Plaintiff's claims for pre-judgment interest are

limited by the dates and amounts set forth in § 304.101 of the TEXAS FINANCE CODE and §

41,007 of the TEXAS CIVIL PRACTICE & REMEDIES CODE,

        Pleading further if necessary, Defendant Penske will show that the trailer in issue was not

under the care, custody or control of Penske. This trailer was leased by Southeastern Freight

Lines, Inc., ("Southeastern") as the employer for the Plaintiff, Guadalupe Locke, Therefore any

alleged injury by Mr. Locke would be controlled by the Worker's Compensation laws under the

state of Texas. Plaintiff's claims are barred in full for any kind of alleged negligent claim against


DEFENDANT PENSKE TRUCK LEASING CO. L.P.'S ORIGINAL ANSWER,
GENERAL DENIAL AND AFFIRMATIVE DEFENSES                                                        Page 3
DM:111190v]
   Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 28 of 29




against Penske; therefore, Penske raises by way of affirmative defense the statutory bar under the

Texas Worker's Compensation laws.

        WHEREFORE, PREMISES CONSIDERED, Defendant Penske respectfully prays

that this matter be set for trial, with notice to the Plaintiff, and that upon completion of the trail

thereof, the Court grant that Plaintiff take nothing by this suit, that Defendant Penske be

discharged without liability, and for such other and further relieve, both general and special, both

at law and in equity, to which Defendant Penske may show itself to be justly entitled,

                                               Respectfully submitted,


                                               By,
                                                       WILLIAM F. LRED
                                                       Texas Bar No,: 01104550
                                                       E-mail: William.Allred@CooperScully.corn
                                                       AMY AGNEW
                                                       Texas Bar No.: 24048325
                                                       E-mail: Amy,Agnew@CooperScully.com

                                               COOPER & SCULLY, P.C.
                                               Founders Square
                                               900 Jackson Street, Suite 100
                                               Dallas, Texas 75202
                                               Phone: (214) 712-9500
                                               Fax: (214) 712-9540

                                               ATTORNEYS FOR DEFENDANT
                                               PENSKE TRUCK LEASING




 DEFENDANT PENSKE TRUCK LEASING CO. L,P.'S ORIGINAL ANSWER,
 GENERAL DENIAL AND AFFIRMATIVE DEFENSES                                                         Page 4
 D/1011190v1
   Case 6:19-cv-00564-ADA-JCM Document 1 Filed 10/03/19 Page 29 of 29




                                CERTIFICATE OF SERVICE

       Pursuant to Rule 21 of the TEXAS RULES OF CIVIL PROCEDURE, I hereby rtify that the
foregoixjnstrument has been served upon all attorneys of record on this the I— day of
               ,r               , 2019.



       Christopher W. Bennett
       LAW OFFICES OF ZIMMERMAN, COTNER,
         LEJEUNE, RESSATAR & BENNETT, P.C.
       3501 West Waco Drive
       Waco, Texas 78710




                                                             WILLIAM F. ALLRED




DEFENDANT PENSKE TRUCK LEASING CO. L.P.'S ORIGINAL ANSWER,
GENERAL DENIAL AND AFFIRMATIVE DEFENSES                                             Page 5
D/1011190v1
